Detailed Office Action
The communication dated 7/24/2019 has been entered and fully considered.
Claims 33-52 are pending with claims 49-52 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 33-48, drawn to a method of making a spinning dope from recycled lignocellulose with digesting and ionic liquids.
Group II, claims 49, drawn to a fiber made from a spinning dope.
Group II, claims 50-52, drawn to a product made from a spinning dope.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of pulping recycled waste and turning it into a spinning dope with , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of MA (see anticipation rejection of claim 33 and 48 below).
During a telephone conversation with Attorney Mark Scott on 11/18/2021 provisional election was made without traverse to prosecute the invention of group I, claims 33-48.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 49-52 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-35, 40 and 42-48 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Upcycling of waste paper and cardboard to textiles,  by MA et al., hereinafter MA.
	As for claim 33 and 48, MA discloses a method of recycling waste papers into a recycled cellulose product (textiles) [title, abstract].  MA discloses cooking cellulosic waste material to provide a delignified pulp [pg. 860 col. 1 “kraft cooking”].  MA discloses dissolving the delignified pulp in an ionic liquid to provide a spinning dope [pg. 860 col. 2 “pulp dissolution and filtration”].  MA discloses spinning the dope into fibers [pg. 861 col. 1 “spinning, washing, and, drying”].
As for claim 34, MA discloses mechanical pulp [pg. 860 col. 1 par. 1].

As for claim 40, MA discloses 5 mol EA per kg. 5 mol * 40 g NaOH/mol = 200 g EA as NaOH/kg or 20% which falls within the claimed range.
As for claims 42-43, MA discloses [DBNH][OAC] a super-base ionic liquid [pg. 860 col. 1 “preparation of [DBNH][OAC]”].
As for claim 44, MA discloses an acid treatment to remove residual metals (ash) [pg. 460 col. 2 “enzyme treatment and acid washing”]. 
As for claim 45, MA discloses that the pulp has an intrinsic viscosity of 436 ml/g which falls within the instant claimed range [Table 1 B5].
As for claim 46, MA discloses a zero-shear viscosity of 30,000 Pa.s [pg. 863 col. 2 par. 1].
As for claim 47, MA discloses the spinning dope has a cross-over point of 1 S-1 and a dynamic modulus of 3,000-5000 Pa which falls within the claimed range [pg. 863 col. 2 par. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Upcycling of waste paper and cardboard to textiles, by MA et al., hereinafter MA, as evidenced by knowpulp.com.
As for claim 39, MA teaches recycling paper/cardboard to form a dissolving pulp which is then turned into regenerated fibers using ionic liquids.  MA teaches a temperature of 160 degrees C and a time of 190 minutes (1256 H-factor).  A temperature of 180 and 180 minutes is an H factor of 6153 and a temperature of 170 degrees C and 60 minutes is an H factor of 919.  Therefore MA teaches cooking to a degree which falls within the claimed cooking H-factor.  The 
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Upcycling of waste paper and cardboard to textiles,  by MA et al., hereinafter MA, in view of U.S. 2015/0225901 ASIKAINEN et al., hereinafter ASIKAINEN, as evidenced by knowpulp.com.
As for claim 39 and 40, MA teaches recycling paper/cardboard to form a dissolving pulp which is then turned into regenerated fibers using ionic liquids.  MA teaches a temperature of 160 degrees C and a time of 190 minutes (1256 H-factor). The Examiner has argued that the optimization of temperature and time is obvious based on H-factor.  In the alternative ASIKAINEN teaches pulping recycled paper including cardboard to produce dissolving pulp which can be used to make regenerated fibers [abstract, 0013].  ASIKANEN discloses that the cooking temperature should be between 140 to 180 degrees C which overlaps with the claimed range [0038].  ASIKANEN discloses the specific treatment of 165 degrees C and 1000 H-factor (about 99 minutes) [0082].  At 170 degrees C and 1000 H-factor the time would be about 65.3 minutes which falls within the claimed range.  ASIKANEN further discloses 20% NaOH (alkali) on pulp which falls within the claimed range [0083].
At the time of the invention it would be obvious to apply the known cardboard super DDJ process of ASIKANEN to the cardboard of MA.  The person of ordinary skill in the art would expect both process to purify cardboard such that it could be used for making regenerated cellulose.  The person of ordinary skill in the art would expect success as both processes use cardboard treated with super DDJ, alkali pulping, bleaching, CCE, acid treatment, and enzyme treatment [Figure 2].  The Examiner also notes that Maattanen and Harlin are authors of both the 
As for claim 41, ASIKANEN states that after cooking the lignin content can be less than 10% [0037] which overlaps the instant claimed range.

Claims 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Upcycling of waste paper and cardboard to textiles,  by MA et al., hereinafter MA, in view of U.S. 2017/0211231 BAKER et al., hereinafter BAKER, as evidenced by Handbook for Pulp and Paper technologists by SMOOK, hereinafter SMOOK.
As for claims 36-40, MA discloses alkali pulping of waste cellulosic materials including recycled paper and cardboard.  MA uses alkali cooking and does not teach alkaline glycerol cooking.  BAKER discloses cooking lignocellulose with glycerol [abstract, 0009, 0020] in alkaline conditions [0011].  BAKER discloses NaOH [0015] as the alkali.  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the alkali glycerol treatment of BAKER for the alkali kraft treatment of MA.  The person of ordinary skill in the art would be motivated to do so by BAKER to save money and energy as compared to the kraft process [0004 and 0005]. The person of ordinary skill in the art would expect success as BAKER states the process a substitute for kraft [0132], can work on waste paper [0063] and can be used to make regenerated cellulose like viscose [0042].  MA uses the kraft process on waste paper to make regenerated cellulose.
As for claim 38, MA discloses a 6:1 L/W ratio.  BAKER does not disclose a specific L/W ratio because it does not disclose the water amount present in the paper/lignocellulose being treated.  The pulp of MA starts out at 1% consistency because of super DDJ.  The pulps L:W 
As for claims 39 and 40, BAKER discloses the temperature range of 120 to 200 degrees C which overlaps the instant claimed range [0023] and the time of about 15 to 60 minutes which overlaps/abuts the instant claimed range [0025].  BAKER discloses 0.1 to 15% alkali which overlaps the instant claimed range [0018].  BAKER later discloses specific temperature [0102] and time [0104] points which fall within the claimed range.
As for claim 41, discloses final kappa numbers of 50 to 70 [0111] or 6.5- 9.1% lignin.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748